Exhibit 99.1 JOINT FILING AGREEMENT The undersigned hereby agree as follows: (i)Each of them is individually eligible to use the Schedule 13G to which this Exhibit is attached, and such Schedule 13G is filed on behalf of each of them; and (ii)Each of them is responsible for the timely filing of such Schedule 13G and any amendments thereto, and for the completeness and accuracy of the information concerning such person contained therein; but none of them is responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. Date:January 23, 2013 Columbia Capital Equity Partners IV (QP), L.P. By: Columbia Capital Equity Partners IV, L.P. Its: General Partner By: Columbia Capital IV, LLC Its: Investment Manager By: /s/ Donald A. Doering Name: Donald A. Doering Title:Executive Vice President Columbia Capital Equity Partners IV (QPCO), L.P. By: Columbia Capital Equity Partners IV, L.P. Its: General Partner By: Columbia Capital IV, LLC Its: Investment Manager By: /s/ Donald A. Doering Name: Donald A. Doering Title:Executive Vice President Columbia Capital Employee Investors IV, L.P. By: Columbia Capital IV, LLC Its: General Partner By: /s/ Donald A. Doering Name: Donald A. Doering Title:Executive Vice President Columbia Capital IV, LLC By: /s/ Donald A. Doering Name: Donald A. Doering Title:Executive Vice President Harry F. Hopper, III By: /s/ Donald A. Doering Name: Donald A. Doering Title:Attorney-in-Fact James B. Fleming, Jr. By: /s/ Donald A. Doering Name: Donald A. Doering Title:Attorney-in-Fact R. Phillip Herget, III By: /s/ Donald A. Doering Name: Donald A. Doering Title:Attorney-in-Fact
